FILED
                                                                    United States Court of Appeals
                      UNITED STATES COURT OF APPEALS                        Tenth Circuit

                             FOR THE TENTH CIRCUIT                       January 13, 2021
                         _________________________________
                                                                       Christopher M. Wolpert
                                                                           Clerk of Court
 JOHN KILMAN,

       Plaintiff - Appellant,

 v.                                                         No. 20-1135
                                                (D.C. No. 1:19-CV-01419-RBJ-MEH)
 TYLER S. BROWN, Sheriff, Arapahoe                           (D. Colo.)
 County Sheriff’s Department, in his official
 capacity,

       Defendant - Appellee.
                      _________________________________

                             ORDER AND JUDGMENT *
                         _________________________________

Before HARTZ, KELLY, and EID, Circuit Judges.
                  _________________________________

      John Kilman appeals the district court’s grant of summary judgment on his

claims for violations of the Americans with Disabilities Act (“ADA”), 42 U.S.C.

§§ 12101–12213, and of the Fourteenth Amendment to the United States

Constitution. Exercising jurisdiction under 28 U.S.C. § 1291, we affirm the district

court’s judgment.



      *
        After examining the briefs and appellate record, this panel has determined
unanimously that oral argument would not materially assist in the determination of
this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
ordered submitted without oral argument. This order and judgment is not binding
precedent, except under the doctrines of law of the case, res judicata, and collateral
estoppel. It may be cited, however, for its persuasive value consistent with
Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
                                   BACKGROUND

       Kilman’s son is an inmate at the Arapahoe County Detention Center

(“Detention Center”). Inmates at the Detention Center can communicate with visitors

using audio-visual equipment. The Detention Center monitors these

communications. Only attorneys may have unmonitored, in-person visits with

inmates. Claiming that it was difficult for him to communicate effectively using the

audio-visual equipment, Kilman requested an unmonitored, in-person visit with his

son. The Detention Center denied Kilman’s request.

       Kilman sued, alleging the denial of his request for private, in-person visits

with his son violated the ADA and his rights to equal protection under the

Constitution. Kilman named as a defendant Arapahoe County Sheriff Tyler S.

Brown. Because he named Sheriff Brown in his official capacity, his suit functioned

as a suit against Arapahoe County itself. See Kentucky v. Graham, 473 U.S. 159, 166

(1985) (“[A]n official-capacity suit is, in all respects other than name, to be treated as

a suit against the entity.”).

       The county moved for summary judgment. In support of its motion, it

submitted video evidence of Kilman using its audio-visual equipment to

communicate with his son without apparent difficulty. In response to Kilman’s equal

protection claim, the county argued there was a rational basis for treating attorney

and non-attorney visitors differently, in that unmonitored contact visits pose security

risks to the facility. See Block v. Rutherford, 468 U.S. 576, 586 (1984) (“That there



                                            2
is a valid, rational connection between a ban on contact visits and internal security of

a detention facility is too obvious to warrant extended discussion.”).

      The district court granted the motion for summary judgment for two reasons.

First, the court concluded that the video evidence showed Kilman had no difficulty

communicating with his son using the existing equipment. Because Kilman did not

come forward with any evidence showing that the videos submitted were atypical, the

court concluded the facts were beyond genuine dispute. Second, the court concluded

as a matter of law that Kilman was not entitled to private, in-person, unmonitored

communications with his son. Because Kilman is not an attorney, his

communications with his son do not merit the same legal protections as attorney-

client communications. The district court therefore dismissed Kilman’s claims, and

Kilman now appeals.

                                    DISCUSSION

      While we construe pro se arguments liberally, we “cannot take on the

responsibility of serving as the litigant’s attorney in constructing arguments and

searching the record.” Garrett v. Selby Connor Maddux & Janer, 425 F.3d 836, 840

(10th Cir. 2005). To preserve an issue for appeal, a party must adequately brief it,

beyond a generalized assertion of error, and include citations to supporting authority.

Id. at 841. We do not consider “conclusory allegations with no citations to the record

or any legal authority for support.” Id. (internal quotation marks omitted).

      In his submissions on appeal, Kilman identifies two issues but does not

adequately brief either one with any citations to the record or supporting authority.

                                           3
He also requests leave to further amend his complaint, but he does not explain why

such amendment would be warranted or how it would address the factual and legal

deficiencies that caused the district court to dismiss his claims. Having

independently reviewed the summary judgment record, including the video evidence

the district court relied upon, we affirm for substantially the same reasons set forth in

the district court’s well-reasoned order dated March 5, 2020. See R. at 290–301.

                                    CONCLUSION

      For the foregoing reasons, we affirm the judgment of the district court.



                                            Entered for the Court


                                            Paul J. Kelly, Jr.
                                            Circuit Judge




                                            4